Order entered January 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01326-CV

                               CHARLA LOGSDON, Appellant

                                                V.

                                 FREDDIE CROSS, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-00705-2013

                                            ORDER
       Before the Court is appellant’s unopposed motion to dismiss one appeal and transfer

records to another appeal. We GRANT the motion to the extent that we DIRECT the Clerk of

this Court to transfer the clerk’s record and reporter’s record filed in appellate cause number 05-

14-01326-CV to the appeal docketed as appellate cause number 05-14-01328-CV. Appellant’s

motion to dismiss the appeal docketed as appellate cause number 05-14-01327-CV will be ruled

on in due course.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE